Citation Nr: 1202666	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-17 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an apportionment to J.H. of the Veteran's Department of Veterans Affairs (VA) benefits during his incarceration, to include whether J.H.is a dependent parent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from August 1985 to May 1986.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of January 2006 and January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested an apportionment of his benefits to his mother.  

All or part of the compensation not paid to an incarcerated veteran may be apportioned to the veteran's spouse, child or children, and dependent parents on the basis of individual need.  38 C.F.R. § 3.665(e).  In determining individual need, consideration is given to such factors as the apportionee claimant's income and living expenses, the amount of compensation available to be apportioned, the needs and living expenses of other apportionee claimants as well as any special needs, if any, of all apportionee claimants.  Id.  

38 C.F.R. § 3.250 governs whether a parent can be classified as a dependent parent.  Conclusive dependency of a parent (other than one who is residing in a foreign country) will be held to exist where the monthly income does not exceed $400 for a mother or father not living together.  38 C.F.R. § 3.250(a)(1) .  Dependency will be found if the father or mother of the Veteran does not have an income sufficient to provide reasonable maintenance for such father or mother and members of his or her family under legal age and for dependent adult members of the family if the dependency of such adult member results from mental or physical incapacity.  The term reasonable maintenance includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with the parents' reasonable mode of life.  38 C.F.R. § 3.250(b).

The question presented on appeal concerns whether J.H., the Veteran's mother, may be deemed a "dependent" for VA purposes.  In this case,  the record includes the annual amount provided to J.H. from Social Security Administration (SSA).  It does not otherwise adequately reflect the J.H.'s total assets, however; to include whether she receives any "income" from her other child(ren) or other sources.  This information is needed.  Additionally, the Board notes that the record includes conflicting, and somewhat incredible, histories as to monthly expenses incurred by J.H., to include a reported monthly grocery bill of $500 and monthly medication expenses of $400 .  See, e.g., September 2006 statement; February 2010 statement.  As the information regarding the expenses listed is unclear, at best, further documentation is needed to corroborate J.H.'s monthly expenses.  Finally, the Board notes that the Veteran has reported that he claimed J.H. as his dependent for tax purposes prior to his incarceration.  He should be asked to submit these records.  

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and J.H. to request

(a) supporting documentation for J.H.'s monthly expenses from 2005 to the present, including medical bills, food, clothing, social activities, transportation, personal care items, insurance (life and other), and caregiver costs.  The Veteran should be informed that he might submit copies (or originals) of bills, receipts, letters, or other documentation that might verify the expenses reported. 

(b) copies of the Veteran's tax forms in which he claimed J.H. as his dependent.  

(c) a detailed list of J.H.'s assets between 2005 and the present, to include all income from children.

2. Obtain verification from the SSA as to J.H.'s monthly benefit from 2005 to the present. 

3.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

